                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


SHAUN JERMAINE ESTES                                                             PETITIONER

v.                                   CASE NO. 2:19-CV-2019

THE STATE OF ARKANSAS                                                          RESPONDENT

                                           ORDER

        The Court has received a report and recommendation (Doc. 3) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny the petition for a writ of habeas

corpus. The Court has conducted careful review of this case. The report and recommendation is

proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that the petition for a writ of habeas corpus (Doc. 1) is

DENIED and the petition is DISMISSED WITH PREJUDICE. No certificate of appealability

shall issue.

        Judgment will be entered accordingly.

        IT IS SO ORDERED this May 21, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
